Exhibit 10.1
R.J. REYNOLDS TOBACCO COMPANY
-and-
HER MAJESTY THE QUEEN IN RIGHT OF CANADA
-and-
THE PROVINCES AND TERRITORIES LISTED ON THE SIGNATURE PAGES ATTACHED HERETO
 
COMPREHENSIVE AGREEMENT
as of April 13, 2010
 



--------------------------------------------------------------------------------



 



- 2 -

This Agreement made as of the 13 day of April, 2010
BETWEEN:

  R. J. Reynolds Tobacco Company (“RJR”)     -and-       Her Majesty the Queen
in Right of Canada as represented by the Minister of Revenue and the Minister of
Justice (“Canada”)     -and -       Each Province and Territory listed on the
signature pages attached hereto (the “Provinces and Territories”)

RECITAL
In consideration of the mutual covenants herein and other valuable consideration
the receipt and sufficiency of which is hereby acknowledged, and without any
admission of liability herein, the Parties agree to settle and finally resolve
all Released Claims against the Released Entities pursuant to the terms of this
Agreement.
DEFINITIONS
1. The following definitions apply in this Agreement:
“Affiliate” means, with respect to any Entity, any other Entity directly or
indirectly (including through intervening Affiliates) controlling, controlled
by, or under common control with, such other Entity and includes, for greater
certainty, future Affiliates and after-acquired Affiliates. For the purposes of
this definition, “control”, when used with respect to any Entity, includes but
is not limited to the power to choose a majority of the Board of Directors and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing. For avoidance of doubt, “Affiliate” shall not include the CTMC.



--------------------------------------------------------------------------------



 



- 3 -

“Claim Over” means any Released Claim which the Releasing Entities may bring
against any Entity, other than a Released Entity.
“CTMC” means the Canadian Tobacco Manufacturers’ Council.
“Entity” means an individual, corporation, partnership, limited liability
company, association or organization and includes Governments.
“Governments” means Canada and the Provinces and Territories.
“Parties” means RJR and the Governments.
“Payment” means the amount payable in Canadian dollars pursuant to paragraph 5
of this Agreement.
“Released Claims” means (excepting only the obligations under this Agreement);
all manner of civil, administrative and regulatory proceedings, actions, causes
of action, suits, duties, debts, dues, accounts, bonds, covenants, contracts,
complaints, claims, charges, and demands of whatsoever nature for damages,
liabilities, monies, losses, indemnity, restitution, disgorgement, forfeiture,
punitive damages, penalties, fines, interest, taxes, assessments, duties,
remittances, costs, legal fees and disbursements, expenses, interest in loss, or
injuries howsoever arising, known or unknown, to the extent provided herein,
including without limitation any claims arising at common law or in equity, or
under any federal, provincial or territorial statute or regulation and including
all civil claims that may be allowable to the Releasing Entities within criminal
or other proceedings in the form of restitution, disgorgement, forfeiture,
punitive damages, penalties, fines or interest or otherwise, which hereto may
have been or may hereafter arise in any way relating to, arising out of or in
connection with:

  (a)   any exportation, transhipment or shipment out of Canada, smuggling,
importation, re-importation or transhipment into Canada or any of the provinces
and territories thereof of tobacco products manufactured, distributed or sold by
the Released Entities (including aiding or participating in such activities),
smuggling or any conduct in any way relating to smuggling, contraband tobacco
products, the exportation, importation, re-importation, transhipment or shipment
of tobacco



--------------------------------------------------------------------------------



 



- 4 -

      products manufactured, distributed or sold by Released Entities that were
otherwise contraband, during the Relevant Period;     (b)   any failure by the
Released Entities to pay taxes, duties, excise, customs or excise taxes or
duties or other amounts payable on account of smuggled and/or re-imported and/or
transhipped (including inter-provincial transhipments) and/or otherwise
contraband tobacco products manufactured, distributed, sold by the Released
Entities and/or sold, delivered or consumed in Canada, or any expenditures
relating to enforcing or recovering any such tax, duty, excise or other amounts
alleged to be payable, or any failure to file a return, form, account or any
other required documentation in respect of such amounts (including aiding or
participating in such activities) in relation to the Relevant Period; and,    
(c)   any after-the-fact conduct including any oral or written statements,
representations or omissions related to the matters referred to in (a) and/or
(b) whether during the Relevant Period or afterward or during the negotiation of
this Agreement;     (d)   for avoidance of doubt, Released Claims shall not
include any claims:

  (i)   whether already commenced or that may be commenced, related to the
recovery of alleged health care costs, or otherwise, unless such claims arise
from (a), (b) or (c) above. This Agreement does not limit the ability of a
Releasing Entity to claim, in any health care cost recovery litigation, damages
on an aggregated basis based on the actual incidence of smoking. For greater
certainty, this Agreement does not limit the Releasing Entities’ ability to
introduce and rely on evidence of smoking incidence, even if such incidence may
arise out of or be related to (a), (b) or (c) above, and a Released Entity shall
not raise as a defence or lead any evidence that the actual incidence of smoking
or the health care costs caused or contributed to by smoking should be reduced
by reason of (a), (b) or (c) above;     (ii)   against the CTMC.



--------------------------------------------------------------------------------



 



- 5 -



“Released Entities” means RJR, the Entities listed on Schedule A, and each of
their respective current and former Affiliates, and each and any of their
respective direct and indirect subsidiaries, divisions, predecessors, successors
and assigns, as well as with respect to all of the foregoing, each and all of
their respective current and former officers, directors, agents, servants and
employees, including external legal counsel, heirs, executors and assigns. For
avoidance of doubt, “Released Entities” shall not include the CTMC.
“Releasing Entities” means Her Majesty the Queen in Right of Canada and in Right
of each of the Provinces and on behalf of the Territories listed on the
signature pages hereto, and includes for greater certainty the Canada Revenue
Agency and the Canada Border Services Agency.
“Relevant Period” means the period between January 1, 1985 and December 31,
1999, inclusive.
REPRESENTATIONS AND WARRANTIES
2. RJR represents and warrants that:

  (a)   the terms of this Agreement are fair and reasonable;     (b)   the
execution of this Agreement has been expressly authorized by its Board of
Directors;     (c)   it has obtained any and all approvals or authorizations
required to enter into, execute and deliver this Agreement, to carry out its
obligations hereunder, and for this Agreement to be binding upon it; and,    
(d)   this Agreement has been duly executed and delivered by it and constitutes
a legally binding obligation of it enforceable against it in accordance with its
terms.

3. Each of the Governments warrants and represents that:

  (a)   the terms of this Agreement are in the public interest and are fair and
reasonable;



--------------------------------------------------------------------------------



 



- 6 -

  (b)   it has obtained any and all approvals or authorizations required to
enter into, execute and deliver this Agreement, to carry out its obligations
hereunder, and for this Agreement to be binding upon it;     (c)   this
Agreement has been duly executed and delivered by the Government and constitutes
a legally binding obligation of that Government as a Releasing Entity that is
enforceable against it in accordance with its terms; and,     (d)   it has not
assigned to any Entity any interest, in whole or in part, in the Released
Claims.

4. Each of the Parties acknowledges that these representations and warranties
are intended to be and will be relied upon and shall survive this Agreement and
the Payment and continue in full force and effect for the benefit of the
Releasing Entities and of the Released Entities.
PAYMENT AND TAX EFFECT OF SETTLEMENT
5. In consideration of the agreements, undertakings and obligations of the
Releasing Entities under this Agreement, and otherwise subject to the terms of
this Agreement, RJR shall pay to Canada, for Canada and on behalf of and as
agent for the Provinces and Territories, as civil restitution, the sum of Cdn.
$325 million.
6. This Agreement will become effective on the date that copies executed by RJR
and each of the Governments are exchanged and RJR makes payment to Canada.
7. RJR agrees and acknowledges, on behalf of itself and all Released Entities
and Affiliates, that in the event any such person is required to file an income
tax return in any Canadian jurisdiction, the Payment under this Agreement shall
not be tax deductible in any Canadian jurisdiction to it or any of the Released
Entities or Affiliates. RJR further represents, warrants and confirms, on behalf
of itself and the Released Entities and Affiliates, that this determination is
firm and binding as of the date of this Agreement, that it waives any rights of
objection or appeal with respect to the tax deductibility of the Payment in any
Canadian jurisdiction and that no government in any Canadian jurisdiction (or
the Canada Revenue



--------------------------------------------------------------------------------



 



- 7 -

Agency) has offered or provided any assurances, rulings or agreements with
respect to income taxes, which income taxes shall be calculated and remitted in
the ordinary course in the event any such person is required to file an income
tax return in any Canadian jurisdiction.
TOBACCO COMPLIANCE MEASURES PROTOCOL
8. RJR, on behalf of itself and its Affiliates, acknowledges that, as of the
date of this Agreement, JTI-Macdonald Corp. (“JTI-MC”) has entered into a
Tobacco Compliance Measures Protocol. RJR agrees and undertakes that in the
event that it or any Affiliate carries on business in any Canadian jurisdiction
within ten (10) years from the date of execution of this Agreement, such entity
shall, and RJR shall cause such entity to, enter into a tobacco compliance
measures protocol acceptable to Canada after which Canada shall confer with the
Provinces and Territories.
RELEASE
9. The Releasing Entities hereby, without any further action on the part of such
Releasing Entities, absolutely and unconditionally fully release and forever
discharge the Released Entities from the Released Claims. Without in any way
limiting the generality of the foregoing, the Releasing Entities further agree
that:

  (a)   in the event that a proceeding, claim, action, suit or complaint with
respect to a Released Claim is brought by a Releasing Entity against a Released
Entity, this release may be pleaded as a complete defence and reply, and may be
relied upon in such a proceeding as a complete estoppel to dismiss the said
proceeding; and,     (b)   in the event of (a), the Releasing Entity that
initiated the proceeding shall be liable for all reasonable costs, legal fees,
disbursements and expenses incurred by the Released Entity as a result of such
proceeding.

10. The Releasing Entities agree that they will not, in any Claim Over, attempt
to recover on a judgment or enforce a judgment for any quantum of liability of
any Released Entity, including on a joint or several basis.



--------------------------------------------------------------------------------



 



- 8 -

11. If any Releasing Entity makes any Claim Over, and any Released Entity (a
“Claimed Over Released Entity”) is added to or required to respond to such Claim
Over as a party thereto (for avoidance of doubt including as a third or
subsequent party thereto), the Releasing Entity asserting the Claim Over (the
“Claiming Over Releasing Entity”) will be liable to all such Claimed Over
Released Entities for all reasonable costs, legal fees, disbursements and
expenses incurred, and for all damages, costs, penalties, fines or interest
awarded, as a result of the Claim Over, on a full indemnity scale.
12. The Released Entities shall not incur any quantum of liability to the
Releasing Entities in any manner whatsoever for the conduct or omission of the
CTMC or any other member thereof during the Relevant Period relating to the
Released Claims.
13. RJR, on its own behalf and on behalf of its Affiliates and the Released
Entities, hereby and without any further action on the part of any of them,
absolutely and unconditionally fully release and forever discharge the Releasing
Entities including the Governments, and for the avoidance of doubt including
crown-controlled corporations and crown agencies and each of them, together with
ministers, employees, agents, and the heirs, executors, successors and assigns
of each as applicable, from any and all actions, causes of action, suits, debts,
dues, accounts, bonds, covenants, contracts, claims and demands which RJR, its
Affiliates and the Released Entities or any of them ever had, now have, or may
hereafter have against any Releasing Entity or Government in any way relating
to, arising out of or in connection with the Released Claims (excepting only the
obligations under this Agreement) including but not limited to the
investigation, prosecution, enforcement and/or collection by any Government of
the applicable taxes, duties and/or tariffs relating to the Released Claims
during the Relevant Period and further agree that if they make any Claim Over
paragraphs 10 and 11 herein shall apply mutatis mutandis. This release shall not
be operative in any proceeding in which a Released Claim is made (or a Claim
Over results in a Released Claim being made) against RJR, its Affiliates or the
Released Entities, by a Releasing Entity or by an Entity claiming through or on
behalf of a Releasing Entity, including the Governments and for avoidance of
doubt such Governments’ crown-controlled corporations or crown agencies.



--------------------------------------------------------------------------------



 



- 9 -

USE OF AGREEMENT
14. The Parties acknowledge that this Agreement once executed may be public.
15. The Releasing Entities shall be estopped from relying upon this Agreement,
any plea made, any statement of fact submitted or any conviction recorded in any
criminal proceeding related hereto in any civil, administrative or regulatory
proceeding whatsoever as evidence against any Released Entity of any liability
or violation of any law.
16. The Releasing Entities acknowledge and agree that nothing contained in this
Agreement, or any plea made, any statement of fact submitted or any conviction
recorded in any related contemporaneous criminal proceeding shall constitute an
admission by any Released Entity that it has committed a “tobacco related wrong”
or a “wrong committed by a tobacco product manufacturer” within the meaning of
any provincial or federal legislation, including without limitation, legislation
providing for recovery of health care benefits or costs as such legislation may
now or in the future read.
17. No application for or renewal of a licence, right or permit under tobacco
control or taxation legislation shall be denied and no such existing licence,
right or permit shall be suspended or cancelled by reason of the entering into
of this Agreement, or by any plea made, any statement of fact submitted or any
conviction recorded in any criminal proceeding related hereto.
18. In the event that any of the Releasing Entities or Released Entities or
their representatives are subpoenaed or otherwise compelled by law to give
evidence with respect to this Agreement or the Released Claims, such Releasing
Entity or Released Entity shall provide notice forthwith to all other Parties.
COSTS
19. Each Party shall bear its own legal and other costs to date, including the
costs of proceedings, disputes, negotiations, and inspections incurred which
relate to the subject matter of the Agreement, as well as any costs incidental
to the negotiation and execution of this Agreement.



--------------------------------------------------------------------------------



 



- 10 -

INVALIDITY/SEVERABILITY AND LEGALITY
20. If any provision of this Agreement shall be held to be illegal or
unenforceable, whether in whole or in part, the validity and enforceability of
the remainder of the Agreement, or its validity and enforceability, as against
other Parties, shall not be affected save and except that the Parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the greatest extent
possible, the intent and purpose of such void or unenforceable provision.
COUNTERPARTS
21. This Agreement may be executed in counterparts and such counterparts, taken
together, shall be deemed to constitute one and the same instrument. Signatures
delivered by facsimile or electronic mail, with originals to follow shall be
deemed to be originals and accepted as such.
SUCCESSION AND ASSIGNMENT
22. This Agreement shall be binding upon and shall enure for the benefit of the
Releasing Entities and the Released Entities and their respective legal
representatives, successors and assigns.
MODIFICATION, WAIVER AND PERFORMANCE
23. This Agreement may be modified, waived or amended only by a written
agreement executed by authorized representatives of each of the Parties.
24. RJR acknowledges the separate but concurrent settlement agreement entered
into as of the date hereof between JTI-MC and the Governments and the terms
thereof including the obligations of JTI-MC.
25. The Parties agree to take such further acts and steps, and execute and
deliver such further documents, as may be reasonably required to implement
and/or give effect to this Agreement and its terms.



--------------------------------------------------------------------------------



 



- 11 -

26. RJR covenants and agrees that RJR and its Affiliates will not conduct its
business and operations in a manner so as to deliberately frustrate the
objectives and performance of this Agreement.
GOVERNING LAW AND OFFICIAL LANGUAGES
27. This Agreement shall be governed by and interpreted in accordance with the
laws of Ontario and the laws of Canada applicable therein.
28. Both versions of this Agreement in the official languages are equally
binding, enforceable and authentic.
ARBITRATION AND DISPUTE RESOLUTION
29. It is the intention of the Parties to settle consensually, by negotiation or
agreement, any disputes with respect to performance, procedure and management
arising out of this Agreement.
30. Any notice of a dispute shall be delivered by RJR or Canada (as the case may
be) to the other in writing and shall be dealt with in the first instance for
Canada by the Director General, Excise and GST/HST Rulings Directorate,
Legislative Policy and Regulatory Affairs Branch, Canada Revenue Agency and for
RJR by the General Counsel or equivalent who shall promptly discuss and attempt
to resolve the dispute.
31. Any dispute between the Parties to this Agreement arising out of or relating
to this Agreement or any breach, clarification, or enforcement of any provision
of this Agreement or any conduct contemplated herein, that remains unresolved
90 days after the date of the notice of dispute, may be referred to arbitration
in accordance with the Commercial Arbitration Code (the “Code”), being a
schedule to the Commercial Arbitration Act R.S.C. 1985, c. 17 (2nd Supp.).
Arbitrations shall be with a sole arbitrator. The Parties will select a mutually
agreeable arbitrator within 30 days of the delivery of the notice of dispute who
shall serve as arbitrator in respect of any disputes hereunder, unless and until
he or she becomes unable or unfit to act as arbitrator (in which case the
Parties shall immediately appoint a successor arbitrator within 30 days). If the
Parties are unable to agree on the arbitrator, he or she shall be appointed,
upon request of a Party, by the court or other authority specified in article 6
of the Code.



--------------------------------------------------------------------------------



 



- 12 -

32. The arbitrator shall have all of the jurisdiction of a Superior Court judge
of the Province of Ontario to grant both legal and equitable remedies. The
arbitrator may abridge any time limit herein for the referral of the dispute to
arbitration, in his or her discretion, in the event of urgency.
33. The arbitration proceedings shall be conducted in Ottawa, unless otherwise
agreed by the Parties to the dispute. Consistent with relevant law, and any
applicable law governing disclosure obligations, the arbitration proceedings
shall be confidential to the extent possible, and the Parties shall not disclose
the nature or scope of the proceedings, or any information obtained in or
arising out of the proceedings, to any third party. No amicus curiae or “friend
of the court” briefs may be filed in the proceedings. RJR expressly agrees and
undertakes on behalf of itself and all Affiliates that it shall not, in any
proceeding, submit, argue, consent or agree that the Revenue Rule has any
applicability to this Agreement or any obligations thereunder including the
enforcement thereof, or that any Payment due is in respect of taxes owing to the
Government of any Canadian jurisdiction or is for any other reason
unenforceable. The arbitrator shall provide the rules of the proceedings and
shall issue a written opinion stating the reasons for the relief granted. The
Parties agree that the orders, decisions, and awards of the arbitrator shall be
exclusively enforceable in the Federal Court, as a judgment of that Court, and
any action to compel arbitration shall be commenced in the Federal Court.
CONFIDENTIAL NATURE OF DISCUSSIONS
34. The Parties agree that all discussions and negotiations related to or
associated with this Agreement have been conducted on a strictly confidential
basis and that the Parties have agreed that, prior to this Agreement becoming
effective, no public disclosure of the existence of such negotiations or
discussions be made.
NOTICE
35. All notices under this Agreement shall be made as follows:

  (a)   to RJR at:         R.J. Reynolds Tobacco Company
401 North Main Street



--------------------------------------------------------------------------------



 



- 13 -

      Winston-Salem
North Carolina 27101
U.S.A.         Attention: General Counsel
Facsimile No. 336.741.0671         with a copy (which shall not constitute
notice to RJR) to:         McCarthy Tétrault LLP
Toronto Dominion Bank Tower
66 Wellington Street West
Suite 5300
P.O. Box 48
Toronto, ON M5K 1E6         Attention: W. Niels Ortved
Facsimile No. 416.868.0673     (b)   to Canada at:         Office of the
Assistant Commissioner. — Assistant Commissioner Sous-Commissaire, Legislative
Policy & Regulatory Affairs Branch -         Direction générale de la politique
législative et des affaires
Réglementaires
Canada Revenue Agency — Agence du revenu du Canada
320 Queen Street
Ottawa, Ontario K1A 1G1
Facsimile #: 613-957-2067         With copies (which shall not constitute notice
to Canada or the Governments) to:         Assistant Deputy Attorney General
The Department of Justice, Tax Law Branch
234 Wellington Street, East Tower, 8th Floor
Ottawa, Ontario K1A OH8



--------------------------------------------------------------------------------



 



- 14 -

EXECUTION
IN WITNESS WHEREOF this Agreement has been executed by the authorized
representatives with effect from the date that copies executed by RJR and each
of the Governments are exchanged and RJR makes payment to Canada.

                  R.J. Reynolds Tobacco Company    
 
           
 
  Per:   /s/ Daniel M. Delen    
 
           
 
  Name:   Daniel M. Delen    
 
  Title:   Chairman, President and Chief Executive Officer    
 
           
 
  Per:   /s/ Martin L. Holton III    
 
           
 
  Name:   Martin L. Holton III    
 
  Title:   Senior Vice President — General Counsel and Secretary    





--------------------------------------------------------------------------------



 



- 15 -

            HER MAJESTY THE QUEEN IN RIGHT
OF CANADA AS REPRESENTED BY THE
MINISTER OF NATIONAL REVENUE
      Per:   /s/ Keith Ashfield       Name:   The Honourable Keith Ashfield,
P.C.      Title:   Minister of National Revenue     



--------------------------------------------------------------------------------



 



- 16 -

            HER MAJESTY THE QUEEN IN RIGHT
OF CANADA AS REPRESENTED BY THE
MINISTER OF JUSTICE
      Per:   /s/ Rob Nicholson       Name:   The Honourable Rob Nicholson, C.P.,
Q.C.      Title:   Minister of Justice   



--------------------------------------------------------------------------------



 



- 17 -

         

The Deputy Attorney General of Quebec and the Deputy Minister of Revenue of
Quebec hereby execute this Comprehensive Agreement on behalf of the Gouvernement
du Québec;
This Agreement constitutes a valid and binding agreement of the Gouvernement du
Québec enforceable in accordance with its terms.

            The Gouvernement du Québec
      Per:   /s/ Michael Bouchard      Name:   Michael Bouchard      Title:  
Deputy Attorney General of Québec              Per:   /s/ Francois T. Tremblay  
    Name:   Francois T. Tremblay      Title:   Assistant Deputy Minister of
Revenue
Designated to act in the stead of the
Deputy Minister of Revenue of Québec   



--------------------------------------------------------------------------------



 



- 18 -

         

The Attorney General of the Province of Ontario hereby executes this
Comprehensive Agreement on behalf of the Province of Ontario;
This Agreement constitutes a valid and binding agreement of the Province of
Ontario and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF ONTARIO AS
REPRESENTED BY THE ATTORNEY GENERAL OF ONTARIO
      Per:   /s/ Chris Bentley         Name:   Chris Bentley        Title:  
Attorney General of Ontario   



--------------------------------------------------------------------------------



 



- 19 -

         

The Minister of Justice of the Province of Nova Scotia hereby executes this
Comprehensive Agreement on behalf of the Province of Nova Scotia;
This Agreement constitutes a valid and binding agreement of the Province of Nova
Scotia and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF NOVA SCOTIA AS
REPRESENTED BY THE ATTORNEY GENERAL OF NOVA SCOTIA
      Per:   /s/ Ross Landry         Name:   Ross Landry        Title:  
Minister of Justice   



--------------------------------------------------------------------------------



 



- 20 -

         

The Minister of Finance of the Province of New Brunswick hereby executes this
Comprehensive Agreement on behalf of the Province of New Brunswick;
This Agreement constitutes a valid and binding agreement of the Province of New
Brunswick and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF NEW BRUNSWICK AS
REPRESENTED BY THE MINISTER OF FINANCE
      Per:   /s/ Greg Byrne         Name:   Greg Byrne, Q.C.        Title:  
Minister of Finance   



--------------------------------------------------------------------------------



 



- 21 -

         

The Minister of Finance of the Province of Manitoba hereby executes this
Comprehensive Agreement on behalf of the Province of Manitoba;
This Agreement constitutes a valid and binding agreement of the Province of
Manitoba and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF MANITOBA AS
REPRESENTED BY THE MINISTER OF FINANCE
      Per:   /s/ Rosann Wowchuk         Name:   Rosann Wowchuk        Title:  
Minister of Finance   



--------------------------------------------------------------------------------



 



- 22 -

         

The Deputy Attorney General of the Province of British Columbia hereby executes
this Comprehensive Agreement on behalf of the Province of British Columbia;
This Agreement constitutes a valid and binding agreement of the Province of
British Columbia and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF BRITISH COLUMBIA
      Per:   /s/ David Loukidelis         Name:   David Loukidelis       
Title:   Deputy Attorney General   



--------------------------------------------------------------------------------



 



- 23 -

         

The Attorney General of the Province of Prince Edward Island hereby executes
this Comprehensive Agreement on behalf of the Province of Prince Edward Island;
This Agreement constitutes a valid and binding agreement of the Province of
Prince Edward Island and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF PRINCE EDWARD
ISLAND AS REPRESENTED BY THE ATTORNEY GENERAL FOR PRINCE EDWARD ISLAND
      Per:   /s/ Shauna Sullivan Curley         Name:   Shauna Sullivan Curley,
Q.C.        Title:   Deputy Attorney General, Office of the Attorney General and
Public Safety   



--------------------------------------------------------------------------------



 



- 24 -

         

The Minister of Finance of the Province of Saskatchewan hereby executes this
Comprehensive Agreement on behalf of the Province of Saskatchewan;
This Agreement constitutes a valid and binding agreement of the Province of
Saskatchewan and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF SASKATCHEWAN AS
REPRESENTED BY THE MINISTER OF FINANCE
      Per:   /s/ Rod Gantefoer         Name:   Rod Gantefoer        Title:  
Minister of Finance   



--------------------------------------------------------------------------------



 



- 25 -

         

The Minister of Finance and Enterprise of the Province of Alberta hereby
executes this Comprehensive Agreement on behalf of the Province of Alberta;
This Agreement constitutes a valid and binding agreement of the Province of
Alberta and is enforceable in accordance with its terms.

            HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF ALBERTA AS
REPRESENTED BY THE MINISTER OF FINANCE AND ENTERPRISE
      Per:   /s/ Tim Wiles         Name:   Tim Wiles        Title:   Deputy
Minister   



--------------------------------------------------------------------------------



 



- 26 -

         

The Minister of Justice and Attorney General, the Minister of Finance and the
Minister for Intergovernmental Affairs of the Province of Newfoundland and
Labrador hereby executes this Comprehensive Agreement on behalf of the Province
of Newfoundland and Labrador.

            HER MAJESTY IN RIGHT OF NEWFOUNDLAND AND LABRADOR AS REPRESENTED BY
THE MINISTER OF JUSTICE AND ATTORNEY GENERAL
      Per:   /s/ Felix Collins      Name:   Felix Collins      Title:   Minister
of Justice        HER MAJESTY IN RIGHT OF NEWFOUNDLAND AND LABRADOR AS
REPRESENTED BY THE MINISTER OF FINANCE
      Per:   /s/ Thomas W. Marshall      Name:   Thomas W. Marshall, Q.C.     
Title:   Minister of Finance        HER MAJESTY IN RIGHT OF NEWFOUNDLAND AND
LABRADOR AS REPRESENTED BY THE MINISTER FOR INTERGOVERNMENTAL AFFAIRS
      Per:   /s/ Dave Denine      Name:   Dave Denine      Title:   Minister of
Intergovernmental Affairs   



--------------------------------------------------------------------------------



 



- 27 -

         

The Minister of Finance of the Government of the Northwest Territories hereby
executes this Comprehensive Agreement on behalf of the Government of the
Northwest Territories;
This Agreement constitutes a valid and binding agreement of the Government of
the Northwest Territories and is enforceable in accordance with its terms.

            THE GOVERNMENT OF THE NORTHWEST TERRITORIES
      Per:   /s/ J. Michael Miltenberger         Name:   J. Michael
Miltenberger        Title:   Minister of Finance   



--------------------------------------------------------------------------------



 



- 28 -

         

The Minister of Finance of the Government of Yukon hereby executes this
Comprehensive Agreement on behalf of the Government of Yukon;
This Agreement constitutes a valid and binding agreement of the Government of
Yukon and is enforceable in accordance with its terms.

            THE GOVERNMENT OF YUKON
      Per:   /s/ Dennis Fentie         Name:   Dennis Fentie        Title:  
Minister of Finance   



--------------------------------------------------------------------------------



 



- 29 -

         

The Minister of Finance of the Government of Nunavut hereby executes this
Comprehensive Agreement on behalf of the Government of Nunavut;
This Agreement constitutes a valid and binding agreement of the Government of
Nunavut and is enforceable in accordance with its terms.

            THE GOVERNMENT OF NUNAVUT
      Per:   /s/ Keith Peterson         Name:   Keith Peterson        Title:  
Minister of Finance   



--------------------------------------------------------------------------------



 



- 30 -

         

SCHEDULE A
RELEASED ENTITIES
R. J. Reynolds Tobacco Holdings, Inc.
R.J. Reynolds Tobacco Co.
R.J. Reynolds Tobacco International, Inc.
Northern Brands International, Inc.